Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4-6 and 13 have been canceled.  New claim 14 has been added.  Claims 8-10 and 12 previously were withdrawn.  Accordingly, claims 1, 2, 3, 7, 11, and 14 are under current examination.  Support is found in the specification as filed for the amended claims.

Withdrawn Rejections
All rejections of claims 4-6 and 13 are withdrawn in view of Applicant’s cancelation of these claims.
The rejection of claims 1-7, 11, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.

Response to Arguments and Consideration of Declaration
Applicant’s arguments filed 11/24/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
The Declaration of Mr. Ito, a named inventor in the instant application, has been entered.  The Declaration explains that saponin and gum ghatti in combination provides advantageous emulsification properties even in the presence of acetone insoluble matter.  Applicant further points to the specification as filed as evidence of good stability to be achieved even for materials 
Applicant argues that the Yasumi reference does not recognize benefits for emulsification of materials containing “significant amounts of acetone insoluble matter”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


New Rejections as Necessitated by Amendments of 11/24/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the emulsion particles” in the last two lines of the claim, however there are no previously named particles or particular component.  Claims 2 and 3 recite “the oily component”, however this language has been removed from claim 1 from which these claims depend.  Accordingly, these recitations lack antecedent basis.  Appropriate clarification is required.
Claim 7 recites that the emulsion composition has a liquid, powder, granule, or tablet form, however claim 1 from which it depends is an emulsion composition which references “emulsion particles”.  It is unclear how said emulsion composition can be in the form of particles as referenced in claim 1 yet in liquid or tablet form as further specified in claim 7.


Maintained Grounds of Rejection and New Rejection of New Claims
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 11, and 14  are rejected under 35 U.S.C. 103 as obvious over Yasumi et al (“Yasumi”, US 20100034956 A1, and published February 11, 2010) in view of  Kazuyuki et al (“Kazuyuki”, US 20080124435 A1, and published May 29, 2008)  and Al-Assaf et al (“Al-Assaf”, non-patent literature, Royal Society of Chemistry, Special Publication No.316, pp 280-290, 2008 published May 29, 2008).  No new reference cited.
The pending claims are drawn to an emulsion composition comprising, a carotenoid pigment, gum ghatti, saponin, and acetone insoluble matter, as further specified in the claims.
Yasumi is directed to highly water dispersible powder and production method thereof (title).  Yasumi teaches a highly water dispersible powder includes a poorly water soluble component (e.g. fish oil, CoQ10 of [0029]), a water soluble polymer having a protective colloid effect, and a saponin and a method including: emulsifying a poorly water soluble component in an aqueous solvent under the presence of a water soluble polymer having a protective colloid effect and a saponin, thereby preparing an emulsion (implying water); and drying the obtained emulsion (abstract, read on the limitation of emulsion composition,  an oily component, and the ingredient of saponin in the intent claim 1).  Yasumi also teaches that the amount of a water soluble polymer having a protective colloid effect is preferably within the range of 5 to 500 parts by mass, relative to 100 parts by mass of a poorly water soluble component. The amount of a saponin is within the range of 1 to 50 parts by mass, relative to 100 parts by mass of a poorly water soluble component ([0024], [0033], [0035], read on the content of saponin in the instant claim 2).  Yasumi further teaches that when using a material obtained by dispersing or dissolving fat soluble vitamins, carotenoids, refined fish oil in an oil phase that is in a liquid state at normal temperatures as a poorly water soluble component, it is possible to prepare an emulsion at normal temperatures ([0039], read on the limitation of carotenoid pigment in the instant claims 3).  Yasumi provides an example 12 g of gum arabic, 4 g of quillaja saponin; and 10 g of CoQ10  are used; in another example, where 5 g of hydroxypropylcellulose and 10 g of the same type of quillaja saponin are dissolved in 160 g of purified water at a normal temperature. Subsequently, 20 g of vitamin E, which is in a liquid state at a normal temperature, is added and mixed   ([0050] and [0056], read on the limitations of the instant claim 7).  Additionally, Yasumi teaches that the highly water dispersible powder produced in such a manner is easily added to food products such as supplements and health foods, and thus can be used in a wide variety of applications; the highly water dispersible powder can not only be provided to be added to food products (e.g. health foods), but also the highly water dispersible powder can be sold directly as a health food or a supplement so that the consumer eventually ingests it directly or by dispersing it in water ([0046], [0089], read on the limitations of the instant claim 11).  
While teaching a highly water dispersible powder includes a poorly water soluble component (e.g. CoQ10), a water soluble polymer having a protective colloid effect, and a saponin Yasumi does not expressly teach gum ghatti.  This deficiency is cured by Kazuyuki. 
Kazuyuki is directed to carotenoids color emulsion preparation (title).  Kazuyuki teaches that an emulsion preparation of a carotenoids color (referred to as a "carotenoids color emulsion preparation" in the present specification) which has a high emulsion stability in itself, and which is superior in terms of the stability of the prepared emulsion ([0001], read on the emulsion composition in the instant claim 1); Kazuyuki further specifies the formulation has an acetone-insoluble content of 5 wt% or less (see abstract, in particular), a range overlapping with the newly recited amount in claim 1.  Kazuyuki also teaches that emulsifying agent that is used in the mixing process includes nonionic surfactants (e.g. glycerol fatty acid esters), vegetable gums including gum arabic, gum ghatti, arabinogalactan, or water-soluble hemicellulose including dextrin; pectin; saponin; etc. ([0137], read on the limitation of gum ghatti in the instant claim 1).  The gum which acts as an emulsifying component may be used in an amount for instance 0.1 to 80 wt% and more preferably 2 to 40% of the final emulsified product (see [0137] and [0138])(limitation of claim 14).  Kazuyuki further teaches that the preparation itself is extremely superior in terms of emulsion stability as observed  in Experimental example 1 ([0172-3], Table 1 on page 11); the emulsified particles size 0.3-1.3 m are uniform (a range overlapping with the particle size range recited in claim 1 as amended); do not change even in the case of long-term storage ([0147-8], falling with the claimed range in the instant claim 6).  Furthermore, Kazuyuki teaches that  Lemon juice ([0175)], pineapple fragrance (([0176]), Lemon fragrance (([0177]) are used ([0175-7],  read on the limitation of fragrance in the instant claim 3).  
While teaching gum arabic, gum ghatti, arabinogalactan, dextrin; pectin; saponin are options identified by Kazuyuki. However, Kazuyuki does not expressly provide a direction to gum ghatti.  This deficiency is cured by Al-Assaf.
Al-Assaf is directed to characterization of gum ghatti and comparison with gum arabic (title). Al-Assaf provides a summary of the characterization and emulsification performance of commercial gum ghatti, currently available with high solubility, compared with the well-studied gum arabic.  Al-Assaf  concludes that gum ghatti shows greater emulsification performance and stability compared to gum arabic (page 288 of  Al-Assaf). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the combination of an oily component, gum ghatti, and saponin as taught by Yasumi and Kazuyuki as the particular ingredients for an emulsion composition because all of the particular options identified by Yasumi and Kazuyuki are predictable solutions to the problem of a stable emulsion composition, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E).  One of ordinary skill in the art would choose gum ghatti as the particular ingredient because Al-Assaf expressly teaches that gum ghatti shows greater emulsification performance and stability compared to gum arabic (page 288 of  Al-Assaf).  The person of ordinary skill in the art would have a reasonable expectation to be of success in choosing gum ghatti. 
Regarding the amount (or content) of saponin in the instant claims 1-2 and 14, it is noted that overlapping ranges are taught as outlined above, however, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Yasumi and Kazuyuki have taught the general conditions )or contents) of claims finding the optimum or workable ranges by routine experimentation is prima facie obvious.   

CONCLUSION
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617